UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 333-128077 (Commission file number) MARINE GROWTH VENTURES, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-0890800 (State or other jurisdiction (IRS Employer of incorporation or organization)
